Title: From Thomas Jefferson to John Davis, 3 December 1808
From: Jefferson, Thomas
To: Davis, John


                  
                     Washington Dec. 3. 08.
                  
                  Th: Jefferson presents his compliments to mr Davis and his thanks for the offer of the MS. of Colo. Byrd’s journal: but not having in contemplation to make any collection of papers on the subject supposed, he declines the proposal. Indeed he concieves that the journal must be very uninteresting, as Colo Byrd was employed only on the lower part of the line between Virginia & N. Carolina, and of course gives a description only of the Dismal swamp & a little to the Westward of that, which part of the country is to this day nearly in the same condition it was then.
               